                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION

                              4:04-CR-39-H-1

UNITED STATES OF AMERICA,             )
                                      )
    v.                                )
                                      )                  ORDER
ANTONIO DAVIS,                        )
     Defendant.                       )


     This matter is before the court on the following motions filed

by defendant:

  1. Motion to Reduce Sentence Pursuant to 28 U.S.C.

     § 2255(f)(3)[DE #97];

  2. Motion for Reduction of Sentence – Johnson [DE #100];

  3. Motion for Reduction of Enhanced Sentence [DE #104];

  4. Motion to Appoint Counsel [DE #105];

  5. Motion to Supplement Pro Se Motion Regarding DE #97 [DE

     #106]; and,

  6. Letter requesting Status Update on pending motions [DE

     #112].

                                 BACKGROUND

     On December 15, 2004, defendant was found guilty after trial

by a jury as to count one of an indictment charging him with being

a felon in possession of firearm in violation of 18 U.S.C. §§

922(g)(1) and 924. [D.E. ##1, 34]. On June 6, 2005, the court

sentenced defendant to a term of imprisonment of 188 months. [D.E.



         Case 4:04-cr-00039-H Document 113 Filed 12/08/20 Page 1 of 3
#41]. Defendant filed a notice of appeal on June 7, 2005. [D.E.

#42]. The United States Court of Appeals for the Fourth Circuit

affirmed defendant’s judgment, and issued its mandate on March 30,

2006. [D.E. ##45, 46]. On June 6, 2007, defendant filed a motion

to   vacate    pursuant   to    28    U.S.C.    §   2255   that   was   ultimately

dismissed on August 15, 2007. [D.E. ##47, 50]. On November 1, 2012,

defendant filed a second motion to vacate pursuant to 28 U.S.C. §

2255 without using the correct form. [D.E. #84]. Defendant failed

to respond to the court’s order to show cause why it should not

dismiss defendant’s motion due to his failure to prosecute, and

his motion was dismissed on July 30, 2013. [D.E. ##90, 92].

                               COURT’S DISCUSSION

      All of defendant’s motions relate to his motion filed pursuant

to 28 U.S.C. § 2255 [DE #97]. Title 28 U.S.C. § 2244 (b)(3)(A)

provides      that   before    a     second    or   successive    habeas   corpus

application may be filed in the district court, the applicant must

move the appropriate court of appeals for an order authorizing the

district court to consider the application.                   28 U.S.C. § 2244

(b)(3)(A); see also 28 U.S.C. § 2255(h) (requiring successive

motions to be certified by a panel of the appropriate court of

appeals as provided in 28 U.S.C. § 2244).



      The petitioner has filed at least one prior section 2255

claim; therefore this court is without jurisdiction to review the

                                          2

        Case 4:04-cr-00039-H Document 113 Filed 12/08/20 Page 2 of 3
matter until authorized to do so by the United States Court of

Appeals for the Fourth Circuit.              Accordingly this matter is

DISMISSED    without     prejudice    for     the     petitioner     to   seek

authorization to file this      application in the Eastern District of

North Carolina.      All the other pending motions are deemed moot in

light of them being related to the successive 2255 motion.

      A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."               28

U.S.C. § 2253(c)(2) (2000).      A petitioner satisfies this standard

by   demonstrating    that   reasonable     jurists   would   find   that   an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.    Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).         Reasonable jurists would not find

this court's dismissal of Petitioner's § 2255 Motion as successive

debatable.   Therefore, a certificate of appealability is DENIED.


      This 3rd day of December 2020.


                             ___________________________________
                             Malcolm J. Howard
                             Senior United States District Judge

At Greenville, NC
#26




                                     3

        Case 4:04-cr-00039-H Document 113 Filed 12/08/20 Page 3 of 3
